AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                V.                                        (For Offenses Committed On or After November 1, 1987)


                   EGZON HAXHIHJA (6)                                        Case Number:       l 9CR0901-H

                                                                          Gary Paul Burcham
                                                                          Defendant's Attorney
Registration Number:     84601-298
 • -
 THE DEFENDANT:
 cgJ   pleaded guilty to count(s)      1 of the Superseding Information.

 D was found guilty on count(s)
     after a nlea of not irni ltv.
 Accordinglv. the defendant is adiudged guiltv of such count(s). which involve the following offense(s):
                                                                                                                          Count
 Title & Section                     Nature of Offense                                                                  Number(s)
 21 USC 84l(a)(l), 846               CONSPIRACY TO DISTRIBUTE MARIJUANA                                                     I




      The defendant is sentenced as provided in pages 2 through                    4          of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 cgJ Count(s)     in the Indictment                                  is dismissed on the motion of the United States.


 cgJ   Assessment: $100.00.

 cgJ Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                          October 28 2019
                                                                          Date of Imposition of Sentence


                           FILED                                          Hoffeuhtt~~-~
                                                                          UNITED STATES DISTRICT JUDGE
                             OCT 2-8 2019

                      CLE HK U'.i DIS I HiC i   1:   O' Hf
                 SOUTHEHN LW, Ii !IC 1 r~I- C:/ l!·CHNIA
                 BY                                    ',1· 1 'UIY
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             EGZON HAXHIHJA (6)                                                           Judgment - Page 2 of 4
     CASE NUMBER:           19CR0901-H

                                                       PROBATION
The defendant will be on probation for a term of:
3 YEARS.

                                            MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release on probation and at least two
   periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than 4
   drug tests per month during the term of probation, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.    •
     The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. ( check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    •
      The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   2090 I, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7. D The defendant must participate in an approved program for domestic violence. ( check if applicable)

The defendant must comply with the standard conditions of probation that have been adopted by this court as well as with any
other conditions on the attached page.




                                                                                                                 19CR0901-H
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  EGZON HAXHIHJA (6)                                                                       Judgment - Page 3 of 4
 CASE NUMBER:                19CR0901-H


                                       STANDARD CONDITIONS OF PROBATION
As part of the defendant's probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release on probation, unless the probation officer instructs the defendant to report to a different probation office or
   within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their probation that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of probation.



                                                                                                                                19CR0901-H
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                EGZON HAXHIHJA (6)                                                            Judgment - Page 4 of 4
CASE NUMBER:              19CR0901-H

                                     SPECIAL CONDITIONS OF PROBATION

     1.   Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1 )),
          other electronic communications or data storage devices or media, or office, to a search conducted by a United
          States probation officer. Failure to submit to a search may be grounds for revocation ofrelease. The offender must
          warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
          conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
          condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
          be conducted at a reasonable time and in a reasonable manner.

     2. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States illegally
        and report to the probation officer within 24 hours of any reentry to the United States; supervision on probation is
        waived upon deportation, exclusion, or voluntary departure.

     3.   Be under home detention for a period of 8 months, with 60 days of the 8 months to be monitored by location
          monitoring technology at the discretion of the probation officer. The offender shall abide by all technology
          requirements and shall pay all or part of the costs of participation in the location monitoring program, as directed
          by the court and/or the probation officer. In addition to other court-imposed conditions of release, the offender's
          movement in the community shall be restricted as follows: You are restricted to your residence at all times except
          for employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
          court appearances; court-ordered obligations; or other activities as pre-approved by the probation officer. (Home
          Detention)

II
II
II




                                                                                                                19CR0901-H
